
	
		I
		111th CONGRESS
		1st Session
		H. R. 1079
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Baird (for
			 himself, Mr. Castle,
			 Mr. Deal of Georgia,
			 Mr. Dicks,
			 Mr. Gerlach,
			 Ms. Harman,
			 Ms. Kaptur,
			 Mr. Kirk, Mr. LaTourette, Ms.
			 Zoe Lofgren of California, Mr.
			 Space, Mr. Tierney, and
			 Mr. Young of Florida) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To expand the research, prevention, and awareness
		  activities of the Centers for Disease Control and Prevention and the National
		  Institutes of Health with respect to pulmonary fibrosis, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pulmonary Fibrosis Research
			 Enhancement Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Pulmonary fibrosis
			 (in this section referred to as PF) is a relentlessly
			 progressive, ultimately fatal disease that affects the lungs, gradually robbing
			 a person of the ability to breathe.
			(2)More than 128,000
			 individuals may be living with PF in the United States; 48,000 individuals in
			 the United States are diagnosed with PF annually; and as many as 40,000 die
			 annually.
			(3)Prevalence of PF
			 has increased more than 150 percent since 2001, and is expected to continue
			 rising as the population of the United States ages.
			(4)The median survival
			 rate for a person with PF is 2.8 years.
			(5)More than 50
			 percent of PF cases are initially misdiagnosed as other forms of respiratory
			 illness before being correctly diagnosed as PF, and more than 58 percent of
			 patients go more than a year with symptoms before being diagnosed
			 correctly.
			(6)The cause of most
			 forms of PF is not well understood, and in most cases is unknown, though there
			 is growing evidence that one cause of PF may be environmental or occupational
			 exposure to pollutants.
			(7)There is no Food
			 and Drug Administration-approved treatment or cure for PF.
			(8)Public awareness
			 of PF remains low compared to rare diseases of lesser prevalence, despite PF’s
			 increasing prevalence.
			(9)There has been no
			 federally funded national awareness or educational effort to improve
			 understanding of PF in the public or medical communities, though nonprofit
			 patient education and research groups have begun to increase awareness. The
			 first Federal legislation expressing Congress’ support for PF research, H. Con.
			 Res. 182, was agreed to by both Houses of Congress in 2007.
			3.Pulmonary
			 fibrosis registryPart B of
			 title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended
			 by inserting after section 317T the following:
			
				317U.Pulmonary
				fibrosis registry
					(a)Establishment
						(1)In
				generalNot later than 1 year after the receipt of the report
				required by subsection (b)(3), the Secretary, acting through the Director of
				the Centers for Disease Control and Prevention and in consultation with
				patients, patient advocates, and others with expertise in research and care of
				pulmonary fibrosis (referred to in this section as PF),
				shall—
							(A)develop a system
				to collect data on PF and other interstitial lung diseases that are related to
				PF, including information with respect to the incidence and prevalence of the
				disease in the United States; and
							(B)establish a national registry (in this
				section referred to as the National PF Registry) that—
								(i)is
				used for the collection and storage of data described in subparagraph (A);
				and
								(ii)includes a population-based registry of
				cases in the United States of PF and other interstitial lung diseases that are
				related to PF.
								(2)PurposeThe
				purpose of the National PF Registry shall be to gather available data
				concerning—
							(A)PF, including the
				incidence and prevalence of PF in the United States;
							(B)environmental and
				occupational factors that may be associated with the disease;
							(C)age, race or
				ethnicity, gender, and family history of individuals who are diagnosed with the
				disease;
							(D)pathogenesis of
				PF; and
							(E)other matters as
				determined appropriate by the Secretary.
							(3)ImplementationImplementation
				of the National PF Registry shall begin not later than 180 days after the date
				of the enactment of this section.
						(b)Advisory
				Board
						(1)EstablishmentNot
				later than 90 days after the date of the enactment of this section, the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall establish a board to be known as the National Pulmonary
				Fibrosis Advisory Board (in this section referred to as the Advisory
				Board). The Advisory Board shall be composed of at least one member, to
				be appointed by the Secretary, acting through the Director of the Centers for
				Disease Control and Prevention, representing each of the following:
							(A)The National
				Institutes of Health.
							(B)The National
				Institute of Environmental Health Sciences.
							(C)The Department of
				Veterans Affairs.
							(D)The Agency for
				Toxic Substances and Disease Registry.
							(E)The Centers for
				Disease Control and Prevention.
							(F)Patients with PF
				or their family members and other individuals with an interest in developing
				and maintaining the National PF Registry.
							(G)Patient
				Advocates.
							(H)Clinicians with
				expertise on PF and related diseases.
							(I)Epidemiologists
				with experience working with data registries.
							(J)Geneticists or
				experts in genetics who have experience with the genetics of PF or other
				neurological diseases.
							(K)Others with
				expertise in research and care of PF.
							(2)DutiesThe
				Advisory Board shall—
							(A)review information
				and make recommendations to the Secretary concerning—
								(i)the development
				and maintenance of the National PF Registry;
								(ii)the type of
				information to be collected and stored in the National PF Registry;
								(iii)the manner in
				which such data is to be collected;
								(iv)the use and
				availability of such data, including guidelines for such use; and
								(v)the collection of
				information about diseases and disorders that primarily affect the lungs that
				are considered essential to furthering the study and cure of PF; and
								(B)consult with the Director of the Centers
				for Disease Control and Prevention regarding preparation of the National
				Pulmonary Fibrosis Action Plan under section 5(a) of the Pulmonary Fibrosis
				Research Enhancement Act.
							(3)ReportNot
				later than 1 year after the date on which the Advisory Board is established,
				the Advisory Board shall submit to the Secretary, the Committee on Energy and
				Commerce of the House of Representatives, and the Health, Education, Labor, and
				Pensions Committee of the Senate a report on the review conducted under
				paragraph (2), including the recommendations of the Advisory Board resulting
				from such review.
						(c)GrantsThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, may award grants to, and enter into contracts and cooperative
				agreements with, public or private nonprofit entities for the collection,
				analysis, and reporting of data on PF and other interstitial lung diseases that
				can be confused with PF, be misdiagnosed as PF, and in some cases progress to
				PF.
					(d)Coordination
				with State, local, and Federal registries
						(1)In
				generalIn establishing the National PF Registry under subsection
				(a), the Secretary shall—
							(A)identify, build
				upon, expand, and coordinate among existing data and surveillance systems,
				surveys, registries, and other Federal public health and environmental
				infrastructure wherever possible, including—
								(i)existing systems
				in place at universities, medical centers, and government agencies;
								(ii)State-based PF
				registries, National Institutes of Health registries, and Department of
				Veterans Affairs registries, as available; and
								(iii)any other
				relevant databases that collect or maintain information on interstitial lung
				diseases; and
								(B)provide for
				research access to PF data in accordance with applicable statutes and
				regulations, including those protecting personal privacy.
							(2)Coordination
				with NIH and Department of Veterans AffairsConsistent with
				applicable privacy statutes and regulations, the Secretary shall ensure that
				epidemiological and other types of information obtained under subsection (a) is
				made available to the National Institutes of Health and the Department of
				Veterans Affairs.
						(e)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $5,000,000 for fiscal year 2010 and $2,500,000 for each of the
				fiscal years 2011 through
				2014.
					.
		4.Pulmonary
			 fibrosis research expansionSubpart 2 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285b et seq.) is amended by adding at the
			 end the following:
			
				424D.Pulmonary
				fibrosis research expansionThe Director of the Institute is encouraged
				to expand, intensify, and coordinate the activities of the Institute with
				respect to research on pulmonary fibrosis, as
				appropriate.
				.
		5.National
			 Pulmonary Fibrosis Action Plan
			(a)In
			 General
				(1)Preparation of
			 planThe Director of the
			 Centers for Disease Control and Prevention, in consultation with the National
			 Pulmonary Fibrosis Advisory Board established under section 317U of the Public
			 Health Service Act, as added by section 3 of this Act, shall prepare a
			 comprehensive plan (in this section referred to as the National
			 Pulmonary Fibrosis Action Plan).
				(2)Report to
			 CongressNot later than one year after the date of the enactment
			 of this Act, the Director of the Centers for Disease Control and Prevention
			 shall submit the National Pulmonary Fibrosis Action Plan to the Committee on
			 Energy and Commerce and the Committee on Appropriations of the House of
			 Representatives and to the Committee on Health, Education, Labor, and Pensions
			 and the Committee on Appropriations of the Senate.
				(b)ContentThe
			 National Pulmonary Fibrosis Action Plan shall—
				(1)focus on strategies to increase public
			 education and awareness of pulmonary fibrosis;
				(2)accelerate patient
			 education strategies, with respect to pulmonary fibrosis, nationwide;
				(3)address the need
			 for new physician education strategies to improve diagnosis and treatment
			 standards with respect to pulmonary fibrosis;
				(4)assess and monitor
			 the costs of pulmonary fibrosis and its burden on patients and families; and
				(5)develop such
			 strategies in partnership with patients, patient advocates, and others with
			 expertise in research and care of pulmonary fibrosis.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $1,000,000 for fiscal
			 year 2010.
			6.National
			 summit
			(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, and every three years thereafter, the Secretary of Health and
			 Human Services shall convene a summit of researchers, representatives of
			 academic institutions, Federal and State policymakers, public health
			 professionals, and patients, patient advocates, and others with expertise in
			 research and care of pulmonary fibrosis to provide a detailed overview of
			 current research activities at the National Institutes of Health, as well as to
			 discuss and solicit input related to potential areas of collaboration between
			 the National Institutes of Health and other Federal health agencies, including
			 the Centers for Disease Control and Prevention, related to research,
			 prevention, and treatment of pulmonary fibrosis.
			(b)Focus
			 AreasThe summit convened under subsection (a) shall focus
			 on—
				(1)a
			 broad range of research activities relating to the epidemiology and
			 pathogenesis of pulmonary fibrosis;
				(2)clinical research
			 for the development and evaluation of treatments for pulmonary fibrosis;
				(3)translational
			 research on evidence-based and cost-effective best practices in the treatment,
			 prevention, and management of pulmonary fibrosis;
				(4)information and
			 education programs on pulmonary fibrosis for health care professionals and the
			 public;
				(5)priorities among
			 the programs and activities of the various Federal agencies regarding pulmonary
			 fibrosis; and
				(6)challenges and
			 opportunities relating to pulmonary fibrosis for scientists, clinicians,
			 patients, and patient advocates.
				(c)Report to
			 CongressNot later than 180 days after the first day that the
			 summit convenes under this section, the Director of the National Institutes of
			 Health shall prepare and submit to the Committee on Energy and Commerce of the
			 House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate a report that includes a summary of the proceedings of
			 the summit and a description of pulmonary fibrosis research, education, and
			 other activities that are conducted or supported through the national research
			 institutes of the National Institutes of Health.
			(d)Public
			 informationThe Secretary of Health and Human Services shall make
			 readily available to the public information about the research, education, and
			 other activities relating to pulmonary fibrosis and other related diseases
			 conducted or supported by the National Institutes of Health.
			
